AMENDMENT TO    Franklin Synergy Bank x    Exhibit 10.2 THE CONTRACT   
Crossroads Architecture ¨       Century Skanska x       Jobsite ¨    DOCUMENT
G701    OTHER ¨   

 

 

PROJECT:

Franklin Synergy Bank, Nolensville Branch Renovation

 

TO CONTRACTOR:

Skanska USA Building Inc.

5000 Meridian Blvd, Suite 100

Franklin, TN 37067

 

The Contract is changed as follows:

 

CHANGE ORDER NO.

 

DATE:

 

ARCHITECT’S PROJECT NO.:

 

CONTRACT DATE:

 

CONTRACT FOR:

 

REFERENCE CCR #

  One (1)

 

10/2/2015

 

N/A

 

10/2/2015

 

Construction Management

 

N/A

                                           

  Total amount of Change Order Amendment:      $184,000.00   

 

 

Not valid until signed by the Owner, Architect and Contractor.

 

 

The original (Estimated Maximum Price) was

   $ —     

Net change by previously authorized Change Orders

   $ —     

The (Estimated Maximum Price) prior to this Change Order was

   $ —     

The (Estimated Maximum Price) will be (increased) (unchanged) by this Change
Order in the amount of

   $ 184,000.00   

The new (Guaranteed Maximum Price) including this Change Order will be

   $ 184,000.00   

The Contract Time for this change will be (established) as

     ( 0 ) days   

The date of Substantial Completion as of the date of this Change Order therefore
is

     December 10, 2016   

 

   CONTRACTOR      OWNER    Skanska USA Building Inc.
/s/ Dennis Norvet      Franklin Synergy Bank
/s/ Kevin Herrington   

Address: 5000 Meridian Blvd., Suite 100

               Franklin, TN 37067

    

Address: 722 Columbia Avenue

               Franklin, TN 37064

       BY: Dennis Norvet      BY: Kevin Herrington    DATE: October 6, 2015     
DATE: October 6, 2015